FOX, District Judge.
In cases of this nature, it is a general rule of the court, that when it is manifest that the seaman deserved punishment, the court will not award him damages, unless the punishment was excessive. The present ease is not subject to this rule, as under the circumstances the master can not be justified in any court, for committing any assault whatever on the li-bellant. The weather was at the time quite bad, almost a gale, with a heavy sea; the libellant was alone at the wheel, and the lives of all on board were in his charge, dependent on his being able to retain the control and management of the ship with the wheel. An assault upon the man at the wheel is never justifiable, for in such a case the lives of all are put in jeopardy. However flagrant at the moment might be the language or behavior of the wheels-man, the only course for the master to pursue is to relieve him from his position, put another of the crew at the wheel, and then administer to-the guilty party such punishment as he might have merited for his misconduct.
The damages therefore, in the present case, will be somewhat heavier than are usually awarded, as the court feels called upon to express its most decided censure of the conduct of the master, and to admonish him and all other officers of vessels, that they must never assault the helmsman, however provoking and exasperating his language or conduct may be.
Decree for libellant for $100.00 and costs.